Citation Nr: 1221382	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2010, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's left shoulder arthritis had its onset during active service. 

2.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hand disability is related to service. 


CONCLUSIONS OF LAW

1.  Left shoulder arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2. A bilateral hand disability was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in October 2010. The Board instructed the RO/Appeals Management Center (AMC) to provide the Veteran with an examination for his claimed disabilities, and readjudicate the claims.  The Veteran was subsequently afforded an examination in January 2011 and his claims were readjudicated in a February 2012 supplemental statement of the case.  In light of these actions, the Board concludes that the AMC has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in May 2007, prior to the September 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All available service treatment records have been associated with the claims file.  Pursuant to the Veteran's statements, the RO attempted to obtain additional service treatment records on his behalf.  In December 2009, the National Personnel Records Center (NPRC) indicated that no additional records were located.  In an April 2010 letter, the RO notified the Veteran that the records were not found and requested that he submit the records if they were in his possession.  In a June 2010 memorandum, the RO outlined the efforts it had made to obtain the efforts and indicated that it had exhausted all military information.  Given the efforts put forth by the RO to obtain the Veteran's records, the Board finds that additional efforts would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).   

All other identified and available treatment records have been secured.  Also, as the Board will discuss in detail in its analysis below, VA has obtained two medical opinions regarding the etiology of the Veteran's disabilities.  Finding that the April 2008 VA examination report as to the etiology of the Veteran's left shoulder was unclear, the Board remanded this matter in October 2010 for another examination for the left shoulder, as well as to address the etiology of any current hand disability.  As a result, an examination was provided in January 2011.  Review of the examination report reveals that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He declined the opportunity to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Shoulder Disability

The Veteran contends that he initially injured his left shoulder in 1971 during a football game when he luxated his shoulder.  He indicated that he spend two months in a cast and gradually recovered use of his left shoulder.  He further asserted that he had no more problems with his shoulder until basic training when he felt his left shoulder pop and give.  The Veteran stated that he was seen in the infirmary and treated with aspirin, and his shoulder continued to hurt if he lifted his left arm above his shoulder in certain position, and he continued to have pain over the years.  

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132. 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178  (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111  by the Federal Circuit and VA's General Counsel, and the regulation now states that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service. 

The Veteran's entrance examination fails to reflect that the Veteran had a left shoulder disability prior to service.  The Veteran is, thus, presumed sound.  

To rebut this presumption, clear and unmistakable evidence of a preexisting disability and lack of in-service aggravation must be shown.  The pertinent evidence of record includes a November 1974 service treatment record reflecting that the Veteran was seen for complaints referable to his left shoulder.  At that time, he reported that he had suffered from pulled ligaments in 1971.  On separation examination in March 1976, the Veteran reported that he had suffered from a dislocated shoulder in 1971.  On VA examination in April 2008, the examiner noted the Veteran's report that he sustained a dislocated left shoulder in 1971 and did not have subsequent problems prior to service.  The examiner indicated that the Veteran had a pre-existing left shoulder disability.  Likewise, the January 2011 VA examiner found that the Veteran had a pre-existing shoulder injury, which had healed sufficiently so that he was fit for service enlistment.  Based on this evidence, the Board must conclude that there is clear and unmistakable evidence that the left shoulder disability pre-existed service.  

The Board must now determine whether there is evidence that clearly and unmistakably demonstrates that this left shoulder disability was not aggravated by active service.  The presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service.  See Maxson v. West, 12 Vet. App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 (1999).  As noted above, records in service reflect that the Veteran was seen on one occasion for complaints referable to his left shoulder in November 1974.  Physical examination revealed that the Veteran's left shoulder range of motion was within normal limits.  The provider noted slight tenderness under the left scapula, without spasm.  The impression was mild strain.  The records do not indicate further complaints in connection with the Veteran's left shoulder.  On separation examination in March 1976, the Veteran denied arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; and painful or trick shoulder.  The examiner noted that there were no residuals.  Clinically, the Veteran's upper extremities were normal.  He was deemed to be qualified for discharge.

Post-service records include the April 2008 VA examination, the report of which reflects that the physician reviewed the claims file and service records, and had taken a history from the Veteran.  The Veteran reported that he sustained a dislocated left shoulder in 1971 and stated that he had no subsequent problems prior to service, and that it was not until boot camp in December 1974 that he was seen for left shoulder pain.  The examiner indicated that the location of the Veteran's pain suggested that there was muscular strain in the muscles attaching to the scapula and that since range of motion was normal, there was no direct injury to the joint.  The Veteran also reported that he sustained an additional injury to his left shoulder and to his hands while boxing in service and that he received treatment; the examiner indicated that there was nothing in the service records to verify the claimed treatment.  The Veteran indicated that following service he worked for the United States Postal Service performing building maintenance and that he had experienced no specific problems with his shoulder.  X-rays revealed no abnormalities and no degenerative arthritis.  

Following physical examination, the Veteran was given a diagnosis of left shoulder strain.  The examiner indicated that physical examination defined a slight degree of decreased internal rotation in the left shoulder as compared to the right, and that there was symmetrical decreased motion of both shoulders with forward flexion and abduction.  The examiner concluded that ''[t]here is no evidence in the record nor evidence in the history that there is clear nor unmistakable evidence that the veterans left shoulder condition is aggravated in any permanent manner while he was in the military.''  He explained that the Veteran likely sustained a temporary aggravation of his left shoulder area in 1974 but that there was no evidence that there was permanent aggravation.  He pointed out that there was no medical support for the Veteran's history of sustaining an injury boxing.  

Pursuant to the Board's October 2010 remand, the Veteran was afforded another examination in January 2011.  X-rays of the left shoulder revealed arthritic changes.  After review of the record, and interview and evaluation of the Veteran, the examiner opined that it was as likely as not that the Veteran's left shoulder condition was permanently aggravated by service.  He reasoned that the Veteran's pre-existing shoulder injury had healed enough so that he was fit for service enlistment but that a ''discreet injury to the site would have accelerated whatever chronic degenerative process that was established.''  The examiner observed that there was marked difference between the shoulders.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336. Instead, as a finder of fact, the Board must determine whether the lay testimony is credible, and in doing so may consider the absence of contemporaneous evidence. In addition, the Board, as a trier-of-fact, must take into account the unavailability of medical records.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
As a finder of fact, the Board concludes that the Veteran is competent and credible as to his report of his left shoulder injury during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As a finder of fact, the Board concludes that the Veteran is competent and credible as to his report of his symptoms which increased in severity due to service.  In this regard, the Board observes that the Veteran is competent and credible to state that he has continued to have problems with his left shoulder.  In addition, the Veteran's lay testimony describing in-service symptoms is supported by the service records as well as the VA examination reports.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Simply stated, there is credible evidence that the Veteran has had continuous in-service and post-service symptoms of his left shoulder, regardless of the precise etiology of the condition. 

Based on the above, the Board concludes that although there is clear and unmistakable evidence that the Veteran had a left shoulder disability prior to entry into service, the evidence does not clearly and unmistakably show that it was not aggravated by service.  Thus, because the presumption of soundness is not rebutted and the evidence shows that the Veteran currently has left shoulder arthritis, was treated for it in service, and the VA examination reports, while not entirely clear, link current left shoulder disability to service, the criteria for service connection have been met. 

Bilateral Hand Disability

The Veteran essentially contends that he injured both hands while boxing.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board notes that there is no dispute that the Veteran currently has a diagnosis of a bilateral hand disability.  The January 2011 VA examination report noted diagnoses of mild arthritis affecting the radiocarpal interface and distal interphalangeal joints, and chronic deformity of the thumb metacarpal head.  Therefore, Hickson element (1), current disability, is met.  

With regard to Hickson element (2), in-service incurrence of disease or injury, there is no evidence that the Veteran suffered from a hand disability during service.  Service treatment records are negative for any diagnosis, complaint or abnormal finding pertaining to the Veteran's hands.  On separation examination in March 1976, the Veteran denied arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness.  Clinically, the Veteran's upper extremities were normal.  However, the Board notes that the Veteran is competent to give evidence about what he experienced, and injuring both hands while boxing is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board finds that the Veteran is credible with respect to this assertion.  Therefore, the Board finds that Hickson element (2) is satisfied. 
 
With respect to crucial Hickson element (3), the Board notes that the Veteran was provided an examination in January 2011.  After review of the claims folder and evaluation of the Veteran, the examiner opined that it would be speculative to determine the relationship between his current hand disability and military service based on the on the available evidence.  He reasoned that although the Veteran indicated that he was treated in service for his hands, there was no evidence of such treatment to corroborate his statement.  The examiner found, however, that the Veteran's statements with regard to the boxing incident were detailed and specific enough to be credible.  The examiner added that boxing without properly preparing the hands or without the correct glove could accelerate the arthritic process but he could not specifically ascribe this to the Veteran's situation.  However, the examiner also noted that the Veteran's current carpal tunnel syndrome was of recent origin, and the most common causes in males was tenosynovitis but there was a wide range of other causes as well.  He indicated that a complete etiology was beyond the scope of the examination.  However, he emphasized that it was less likely as not that the Veteran's current hand disabilities were related to events more than 30 years earlier.  The examiner concluded that specific apportionment of the various disabilities of the Veteran's hands, arthrofibrosis and carpal tunnel syndrome, could not be completed until the carpal tunnel syndrome was treated.  The examiner observed that the Veteran had minimal problems before the onset of carpal tunnel syndrome.  

The Board finds the VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Board is cognizant that the VA examiner's opinion that his current disabilities were less likely due to service was based in part on the passage of time since the events in service, and in part on the fact that the VA examiner felt that any relationship between the current disabilities and service would be speculative given the presence of carpal tunnel syndrome of recent onset.  Given this aspect of the opinion, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2009), wherein the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.''  Id. at 390.  It must also be clear that the physician has considered ''all procurable and assembled data.''  Id  (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.

Here, the VA examiner explained that he was compelled to qualify his opinion as speculative because of the presence of untreated carpal tunnel syndrome that was of relatively recent onset, which made it too difficult to parse the various etiologies of the Veteran's multiple hand disabilities, particularly given that the Veteran had described experiencing minimal problems before the onset of carpal tunnel syndrome.  Thus, this is not a situation in which clarification can be obtained by merely providing the examiner with easily obtainable information, such as additional records and/or diagnostic studies.  Consequently, the Board finds that the concerns raised in Jones are not applicable here, and that the Board may rely on the opinion of the VA examiner.

The Board notes that the Veteran has submitted no competent medical nexus evidence contrary to the VA opinion.  The Veteran has, however, been accorded ample opportunity to furnish medical and other evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's current hand disabilities were incurred in or aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that ''a valid medical opinion'' was required to establish nexus, and that a layperson was ''not competent'' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

Significantly, although the Veteran has asserted on a number of occasions that he believed his current hand disabilities are related to in-service boxing and pain he experienced at that time, he has not specifically asserted that he experienced a continuity of symptomatology since that time.  In fact, during his most recent VA examination, he indicated that he experienced pain in the joints of his hand while boxing, but he then described going on to a series of jobs after service that required heavy use of his hands.  He further reported that, in 2008, he began to experience swelling and pain in his hands.

Absent credible evidence of a continuity of symptomatology, assertions as to whether the Veteran's hand disabilities are related to service is an etiological question beyond the competence of a lay person.  See Jandreau, 492 F.3d at 1376; Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish simple, observable medical questions, such as the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current hand disabilities.  See 38 C.F.R. § 3.159 (a)(1) setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person.  Notably, the VA examiner took into account the Veteran's assertions as to in-service incurrence in making his determination.  

Therefore, Hickson element (3) is not met and the claim fails on this basis, and the claim is denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left shoulder arthritis is granted.

Service connection for a bilateral hand disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


